Title: From Thomas Jefferson to Mrs. Hudson, 14 November 1821
From: Jefferson, Thomas
To: Hudson, Mrs.


Madam
Natl bridge
Nov. 14. 21.
Having found it necessary to re-examine and establish the boundaries of my land at the Natl bridge I engaged Capt Paxton the county surveyor to run the lines according to the patent. on one of these lines, more than a mile long, & where it borders on you we found that your clearing & culture had extended considerably into my lands. as I presume this was done inadvertently I will only request you to be so good as, after you shall have takenoff the crop of wheat now growing on it, to remove your fence within your line, lest it’s continuance might excite future doubts. Capt Paxton can satisfy you of the exactness of our operations, and there is inded an antient line tree exactly where your fence crosses the line, which Patrick Henry living at the bridge can shew you. I pray you to be assured that I have no disposition to give you trouble or uneasiness as to the past, and only wish to place things at rights for the
			 future and I tender you my best respectsTh: J.